DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 04/27/2022, has been received, entered, and made of record.
Response to Arguments
Applicant’s arguments, filed on 04/27/2022, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have amended to overcome the rejections. Therefore, the rejection of claims 1, 3, 7, 10, 13 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1 and 16, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: "when the terminal is in the placed state, the hardware processor causes the vibrator to perform the vibration action at first vibration intensity to the operation surface only, and when the terminal is not in the placed state, the hardware processor causes the vibrator to perform the vibration action at second vibration intensity to both the operation Attorney Docket No. 0070221-000290Application No. 17/353,874Page 11 of 13surface and the lateral casing, said second vibration intensity being lower than the first vibration intensity." 
It follows that claims 3, 7, 10 and 13 are then inherently allowable for depending on allowable base claim 1.

Referring to claims 2 and 17, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a hardware processor that makes a prediction on whether a touch operation is to be performed on the operation surface by detecting an operation tool approaching the operation surface within a certain distance, wherein when the terminal is in the placed state, the hardware processor causes the vibrator to start the vibration action in response to predicting the touch operation.”
It follows that claims 4, 8, 11 and 14 are then inherently allowable for depending on allowable base claim 2.

Referring to claims 5 and 18, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a first vibrator that is configured to perform a first vibration action of vibrating an operation surface of the touchscreen; a second vibrator that is configured to perform a second vibration action of vibrating a surface of the terminal opposite the operation surface; and a hardware processor that controls the first vibration action by the first vibrator and the second vibration action by the second vibrator and determines whether or not the terminal is in a placed state of being placed on an object, wherein when the terminal is in the placed state, the hardware processor causes the first vibrator to perform the first vibration action in response to a touch operation on the operation surface, and when the terminal is not in the placed state, the hardware processor causes the second vibrator to perform the second vibration action in response to the touch operation on the operation surface.”
It follows that claims 6, 9, 12 and 15 are then inherently allowable for depending on allowable base claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675